LAW ush;:lav

NO. 30612

lN THE SUPREME COURT OF THE STATE OF HAWAlT

MlCHAEL C. TlERNEY, PetitiOner,

 
 
 

VS.

THE HONORABLE RlCHARD K. PERKlNS, JUDGE OF THE §I
COURT OF THE FlRST ClRCUlT, STATE OF HAWAl‘l, Re

 

ORlGlNAL PROCEEDING
(S.P.P. NO. 10-l-OOl8)

ORDER
(By: Moon, C.J., Nakayama, Acoba, Duffy, and Recktenwald, JJ.)

Upon consideration of petitioner Michael C. Tierney's

petition for a writ of mandamus, it appears that Hawai‘i Rules of
Rule 40(c)(2) authorized respondent to

Penal Procedure (HRPP)
2010 petition as a petition for

treat petitioner's March 25,
post-conviction relief under HRPP Rule 40 and require petitioner

to file a supplemental petition in the form of an HRPP Rule 40

petition for post-conviction relief. Unless and until such
respondent was not obliged to

supplemental petition was filed,
2010 petition.

hear or review the merits of the March 25,

Therefore, petitioner is not entitled to mandamus relief.
982 P.2d 334, 338 (1999) (A

See

Kema v. Gaddis, 91 Hawafi 200, 204,
writ of mandamus is an extraordinary remedy that will not issue

unless the petitioner demonstrates a clear and indisputable right

to relief and a lack of alternative means to redress adequately
the alleged wrong or obtain the requested action.) Accordingly,

lT lS HEREBY ORDERED that the petition for a writ of

mandamus is denied.
DATED: Honolulu, Hawafi, Ju1y 20, 2010_

Po¢,»»¢a D."r\¢>¢»¢e»q a.nv~

ikha. E. »Bv%-p%\'
/?ZM 6’. /é%r/u-¢/¢/